Citation Nr: 0718756	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-13 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
open a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Whether new and material evidence has been received to 
open a claim for service connection for a foot injury 
(claimed as a left ankle injury).

4.  Entitlement to service connection for a foot injury 
(claimed as left ankle injury).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1965, and from August 1966 to June 1969.  The veteran was on 
active duty for training from January 21, 1990 through May 8, 
1990 and was a member of the United States Marine Corps 
Reserve from 1971 to 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The issues of service connection for bilateral hearing loss 
and a foot injury (claimed as a left ankle injury) are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an August 1996 decision, the RO denied service 
connection for bilateral hearing loss and a foot disorder.  A 
notice of disagreement was not received within the subsequent 
one-year period.

2.  Evidence submitted since the RO's August 1996 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claims, and therefore raises a reasonable 
possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The RO's August 1996 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006).

2.  New and material evidence has been received since the 
RO's August 1996 rating decision; thus, the claim for service 
connection for bilateral hearing loss and a left foot 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2006), 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
appellant's claims are being granted to the extent that they 
are being reopened.  As such, any deficiencies with regard to 
VCAA are harmless and non-prejudicial.

II. Evidence and Background

The veteran filed an original claim for service connection 
for bilateral hearing loss and a bilateral foot condition in 
April 1995.  In an October 1995 rating decision, the RO 
denied the veteran's claim for bilateral hearing loss because 
"this condition neither occurred in nor was caused by 
service."  Service connection for a foot injury was denied 
because, "The evidence shows the foot injury existed before 
service," and because the injury did not occur during active 
duty for training.

Following the receipt of the veteran's Medical History at 
Annual examination from June 10, 1967, the RO continued the 
denial of both issues in an August 1996 rating decision, 
stating, "The records received do not mention the claimed 
disabilities and therefore do not warrant a change in the 
prior decision."

In August 2003, the veteran filed a claim to reopen his prior 
claims for further consideration.  Instead of a "bilateral 
foot injury," the veteran claimed an "injury to left 
ankle."  Although worded differently, the RO was correct to 
categorize the veteran's new claim as a new and material 
claim, as both the April 1995 claim and the August 2003 claim 
refer to the same claimed injury suffered in 1990.

The veteran submitted a progress note from the Ann Arbor VAMC 
dated April 2004.  According to the report from a VA 
audiologist, "The hearing loss and tinnitus are likely 
related to the veteran's history of noise exposure and 
acoustic trauma in the military."  It is noted that this was 
not a complete VA examination, and there is no evidence that 
the veteran's entire claims file was reviewed prior to the 
proffered opinion.

The veteran also submitted service records, received in April 
2004, ordering the veteran to active duty for training for 
139 days beginning January 21, 1990. 

III. Law and Regulations

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).


IV. Discussion and Analysis

A. Hearing Loss

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  At the time of the prior denial, the RO denied 
the veteran's hearing loss claim because, "this condition 
neither occurred in nor was caused by service."  The August 
1996 RO decision is final.  38 U.S.C.A. § 7105.  

However, the April 2004 progress note, received in May 2004, 
contains competent evidence that cures the prior evidentiary 
defect.  Specifically, the new evidence raises the 
possibility that the veteran's hearing loss is likely related 
to service.  That statement stands in direct contrast to the 
RO's original ruling.  Therefore, the April 2004 report is 
new and material, and the claim must be reopened.

New and material evidence has been received since the RO's 
October 1995 decision; thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

B. Foot Injury

As noted above, service connection for a foot injury was 
denied because, "The evidence shows the foot injury existed 
before service," and because the injury did not occur during 
active duty for training.  The August 1996 RO decision is 
final.  38 U.S.C.A. § 7105.  

However, some of the service records received in April 2004 
were not of record at the time of the last prior, final 
denial of the veteran's claim for service connection.  
Because the records show that the veteran was on active duty 
for training on January 26, 1990, this document served to 
cure a prior evidentiary defect.  Because this document 
stands in direct contrast to the prior ruling, and because 
this document raises a reasonable possibility of 
substantiating the veteran's claim, the claim for service 
connection for a foot injury (claimed as left ankle injury) 
must be reopened.

New and material evidence has been received since the RO's 
October 1995 decision; thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156


ORDER

The application to reopen the claim of service connection for 
bilateral hearing loss is granted.

The application to reopen the claim of service connection for 
a foot injury (claimed as a left ankle injury) is granted.


REMAND

The Board finds that prior to the adjudication of the issues 
on appeal, additional development is needed.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 19, 20 06).

In light of the absence of current, thorough VA medical 
examinations, the Board finds that the veteran should be 
afforded VA examinations to determine if any current 
bilateral hearing loss or foot injury is etiologically 
related to service.  The examiners should indicate that the 
claims file has been reviewed, provide a diagnosis of any 
bilateral hearing loss or foot injury, and opine as to 
whether it is more likely than not, less likely than not, or 
at least as likely as not, that any current bilateral hearing 
loss or foot injury is related to active service or any 
period of active duty for training.  With regard to the left 
foot/left ankle injury, should the examiner determine that 
the injury preexisted the veteran's period of active service, 
the examiner should opine as to whether it is more likely 
than not, less likely than not, or at least as likely as not, 
that any current foot/ankle injury was aggravated by the 
veteran's active service or any period of active duty for 
training.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA examination 
to determine the nature and etiology of any 
current bilateral hearing loss.  The claims 
file must be made available to the examiner 
and the examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including X-
rays if indicated, should be accomplished.  A 
rationale for any opinion expressed should be 
provided.  The examiner should opine as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current bilateral hearing loss 
is related to active service or to any period 
of active duty for training.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current left foot/left 
ankle injury.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests, including 
X-rays if indicated, should be 
accomplished.  A rationale for any 
opinion expressed should be provided.  
The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that any current left foot/left ankle 
injury is related to active service or to 
any period of active duty for training.  
Should the examiner determine that the 
injury preexisted the veteran's period of 
active service or a period of active duty 
for training, the examiner should opine 
as to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that any current left 
foot/left ankle injury was aggravated by 
the veteran's active service.  In 
responding to this question, the examiner 
should note that February 1990 service 
records document x-ray evidence of an 
"old fxr medial malleolus" that was not 
acute, and treatment at the time for 1st 
degree left ankle sprain. 

The term "aggravated" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which 
resolve with return to the baseline 
level of disability.

3.  The AMC should then readjudicate 
the claims on appeal in light of all of 
the evidence of record.  If the issues 
remain denied, the veteran should be 
provided with a supplemental statement 
of the case as to the issues on appeal, 
and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112). 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).

